Title: To Alexander Hamilton from James McHenry, 27 March 1799
From: McHenry, James
To: Hamilton, Alexander



War Department, March 27th: 1799.
Sir,
Inclosed is a letter to the Adjutant General informing him that his presence and aid is considered essential to the due performance of the duties to be fulfilled by you, and placing him under your Orders.
On looking over your letter of the 23rd: and my reply, I find I have omitted to approve formally, the numbers which you proposed to designate the new Regiments by. The arrangement of the Regiments and their numbers being approved of, you will give the necessary information to their respective Commandants.
I have the honor to be,   with great respect, Sir,   Your obedt: servant

James McHenry
Major General Alexander Hamilton.

